IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BERNARD BANKS,                             :   No. 366 MAL 2016
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal from
                                           :   the Published Opinion and Order of
             v.                            :   the Commonwealth Court at No. 1452
                                           :   CD 2015, at 136 A.3d 1102 (Pa.
                                           :   Cmwlth. 2016) entered on April 27,
PENNSYLVANIA BOARD OF                      :   2016, vacating and remanding the
PROBATION AND PAROLE,                      :   Decision of the Board of Probation &
                                           :   Parole at Nos. Inmate No. HM0360 and
                   Petitioner              :   Parole No. 612EM entered on July 14,
                                           :   2015


                                      ORDER



PER CURIAM                                         DECIDED: November 29, 2017


      AND NOW, this 29th day of November, 2017, the Petition for Allowance of Appeal

is GRANTED, the order of the Commonwealth Court, No. 1452 CD 2015, 136 A.3d

1102, filed April 27, 2016, is VACATED, and the case is REMANDED to the

Commonwealth Court for further proceedings in light of Smith v. Pa Board of Probation

and Parole, 2017 WL 4655306 (Pa. Oct. 18, 2017).